NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

THOMAS BIONDOLILLO and KEVIN
GARDECK, individually and on behalf of
all others similarly situated,
                                                                 Civ. No. 17-4056
                    Plaintiff,
                                                                 OPINION
         v.

ROCHE HOLDING AG, SEVERIN
SCHWAN, ALAN HIPPE, DANIEL
O’DAY, and GOTTLIEB A. KELLER,

                    Defendants.

THOMPSON, U.S.D.J.

                                        INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss filed by Defendants

Roche Holding AG (“Roche”), Severin Schwan, Alan Hippe, Daniel O’Day, and Gottlieb A.

Keller (collectively, “Defendants”). (ECF No. 58.) Plaintiffs Thomas Biondolillo and Kevin

Gardeck (collectively, “Plaintiffs”), on behalf of a putative class, oppose. (ECF No. 62.) The

Court has decided the Motion on the written submissions of the parties, pursuant to Local Rule

78.1(b). For the reasons stated herein, the Motion is granted.

                                         BACKGROUND

       This is a securities case involving the release of “top-line” results of a pharmaceutical

drug trial. Plaintiffs are investors representing a putative class; Defendants are the

pharmaceutical company and four of its executives. (3d Am. Compl. (“TAC”) ¶¶ 27–33, ECF

No. 56.) The Court previously dismissed the First Amended Complaint (1st Op., ECF No. 35; 1st

Order, ECF No. 36) and Second Amended Complaint (2d Op., ECF No. 54; 2d Order, ECF No.
                                                  1
55) because they failed to show that any of Defendants’ statements were false or misleading. 1

Plaintiffs then filed a Third Amended Complaint, adding a single allegation: Defendants’

statements about the drug trial results were misleading because they failed to disclose a conflict

of interest. (See Redlined TAC ¶¶ 11–12, 139–44, 150, ECF No. 60 (showing new material in the

TAC).)

         Defendant Roche sponsored the APHINITY Phase III Study (“APHINITY”) to test the

effects of Herceptin, Perjeta, and chemotherapy on a subset of breast cancer patients in the

adjuvant (post-surgery) setting. (TAC ¶¶ 62–63, 65, 67–69.) Positive results would augur a

significant increase in Defendant Roche’s revenues and market value. (Id. ¶¶ 66, 72.) The full

APHINITY results would not be revealed until the American Society of Clinical Oncology

(“ASCO”) meeting in June 2017. (Id. ¶ 70.) But on March 2, 2017, Defendant Roche issued a

press release announcing APHINITY’s “positive results,” claiming that it found a “statistically

significant improvement in invasive disease-free survival,” and “met its primary endpoint.” (Id. ¶

82.)

         The Breast International Group (“BIG”) was one of the collaborators on APHINITY, and

Dr. Jose Baselga was an executive member of BIG at that time. (Id. ¶ 69.) Dr. Baselga also

served as a trial investigator in the APHINITY study and was listed as an author in the New

England Journal of Medicine publication of the study. (Id. ¶¶ 68, 137.) Roche had paid Dr.

Baselga over $3 million for consulting fees and for his stake in a company that Roche acquired.

(Id. ¶¶ 11, 22, 137.) The March 2, 2017 press release did not disclose these payments. (Id. ¶¶ 11.)

After the full APHINITY results were released at the ASCO meeting on June 5, 2017, “the

consensus by [o]ncologists [was] that the study was a disappointment, [but Dr.] Baselga [told]

1
 The First Amended Complaint was dismissed in part for the additional reason that it failed to
plead scienter for all Defendants. (1st Op. at 11–12.)
                                                  2
analysts that the critiques were ‘weird’ and ‘strange.’” (Id. ¶ 129.)

       On September 8, 2018, the New York Times published an article revealing that Dr.

Baselga had received over $3 million in payments from Roche. (Id. ¶¶ 22, 137.) The article went

on to say that Dr. Baselga “put a positive spin on the results of two Roche-sponsored clinical

trials that many others considered disappointments, without disclosing his relationship to the

company.” (Id. ¶ 136.) After the New York Times article was published, Dr. Baselga resigned

from his positions at Memorial Sloan Kettering Cancer Center and the medical journal Cancer

Discovery. (Id. ¶¶ 138, 140.) ASCO forced Dr. Baselga to correct his disclosures, and the New

England Journal of Medicine published a correction to its publication of the APHINITY results

to disclose Roche’s payments to Dr. Baselga. (Id. ¶ 142.)

       Plaintiffs filed the Third Amended Complaint on April 24, 2019, alleging violations of

Section 10(b) of the Securities Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5, 17 C.F.R. §

240.10b-5 (TAC ¶¶ 171–80); Section 20(a) of the Securities Exchange Act, 15 U.S.C. § 78t(a)

(TAC ¶¶ 181–86); and Section 20A of the Securities Exchange Act, 15 U.S.C. § 78t-1 (TAC ¶¶

187–95). Defendants moved to dismiss on May 8, 2019. (ECF No. 58.) After receiving an

automatic extension of time under Local Civil Rule 7.1(d)(5) (see Request, ECF No. 61),

Plaintiffs opposed the Motion on June 3, 2019 (ECF No. 62). Defendants replied on June 10,

2019. (ECF No. 63.) The Motion is presently before the Court.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) of the Federal Rule of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The defendant

bears the burden of showing that no claim has been presented. Hedges v. United States, 404 F.3d

744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court should

                                                  3
conduct a three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the

court must ‘take note of the elements a plaintiff must plead to state a claim.’” Id. (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must “review[] the complaint to

strike conclusory allegations.” Id.; see also Iqbal, 556 U.S. at 679. Finally, the court must

assume the veracity of all well-pleaded factual allegations and “determine whether the facts are

sufficient to show that plaintiff has a ‘plausible claim for relief.’” Fowler v. UPMC Shadyside,

578 F.3d 203, 211 (quoting Iqbal, 556 U.S. at 679); see also Malleus, 641 F.3d at 563. If the

complaint does not demonstrate more than a “mere possibility of misconduct,” it must be

dismissed. See Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009)

(quoting Iqbal, 556 U.S. at 679).

       Additionally, in a securities case, the Private Securities Litigation Reform Act

(“PSLRA”) imposes a more demanding pleading standard. To allege a false or misleading

statement or omission, the complaint must “specify each statement alleged to have been

misleading, the reason or reasons why the statement is misleading, and, if an allegation regarding

the statement or omission is made on information and belief, the complaint shall state with

particularity all facts on which that belief is formed.” 15 U.S.C. § 78u-4(b)(1). This pleading

standard is effectively the same as the one provided by Rule 9(b) of the Federal Rules of Civil

Procedure, which requires that the complaint “state with particularity the circumstances

constituting fraud.” Inst. Investors Grp. v. Avaya, Inc., 564 F.3d 242, 253 (3d Cir. 2009).

       Although a district court generally must confine its review on a Rule 12(b)(6) motion to

the pleadings, see Fed. R. Civ. P. 12(d), “a court may consider certain narrowly defined types of

material” beyond the pleadings, In re Rockefeller Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287

(3d Cir. 1999), including matters incorporated by reference or integral to the claim, items subject

                                                 4
to judicial notice, matters of public record, orders, and items appearing in the record of the case.

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (internal citation omitted).

                                          DISCUSSION

       To state a claim under Section 10(b) and Rule 10b-5, a plaintiff must show “(1) a

material misrepresentation or omission by the defendant; (2) scienter; (3) a connection between

the misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

misrepresentation or omission; (5) economic loss; and (6) loss causation.” Matrixx Initiatives,

Inc. v. Siracusano, 563 U.S. 27, 37–38 (2011) (citing Stoneridge Inv. Partners, LLC v. Scientific-

Atlanta, Inc., 552 U.S. 148, 157 (2008)); accord City of Edinburgh Council v. Pfizer, Inc., 754

F.3d 159, 167 (3d Cir. 2014). This case raises the interesting question of whether publishing the

results of a study without disclosing conflicts of interests is a misrepresentation. But however

that question might be answered in the abstract, any alleged misrepresentation by Defendants in

this matter was not material and did not cause Plaintiffs any loss.

        As for materiality, “[i]n . . . an efficient market, ‘information important to reasonable

investors . . . is immediately incorporated into the stock price.’” Oran v. Stafford, 226 F.3d 275,

282 (3d Cir. 2000) (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1425 (3d

Cir. 1997)). As a result, if a company discloses information that it had previously withheld, and

the company’s stock price does not change upon disclosure, then the information disclosed is not

material. Id. (citing Burlington, 114, F.3d at 1425); In re Merck & Co. Sec. Litig., 432 F.3d 261,

269 (3d Cir. 2005).

       As for loss causation, “[w]here the value of the security does not actually decline as a

result of an alleged misrepresentation, it cannot be said that there is in fact an economic loss

attributable to that misrepresentation.” Semerenko v. Cedant Corp., 223 F.3d 165, 185 (3d Cir.

                                                  5
2000). To prove loss causation, a plaintiff must show that the misrepresentation was the

proximate cause of the decline in the security’s value. Id.

       Plaintiffs claim that the March 2, 2017 press release was a misrepresentation because it

failed to disclose Dr. Baselga’s conflict of interest. To demonstrate that this alleged

misrepresentation both was material and caused loss, Plaintiffs must show that Defendant

Roche’s stock price fell when Dr. Baselga’s conflict was finally revealed to the public.

       Defendant Roche’s stock price declined significantly when the full APHINITY results

were released at the ASCO meeting on June 5, 2017; however, Dr. Baselga’s conflict of interest

was not revealed at that time, so logically disclosure of the conflict of interest could not have

caused the decline in stock price. (See TAC ¶ 135 (“It was not until after the close of the Class

Period [on June 5, 2017] that Dr. Baselga’s positive statements touting the Study results at the

June 2017 ASCO conference made sense. He had been bought and paid for by Roche.”).)




Roche, Share Information, https://www.roche.com/investors/shares.htm [http://perma.cc/C4R5-

X3KT] (last visited June 12, 2019) (hereinafter, “Share Information”).

       The article in the New York Times, published on September 8, 2018, revealed Dr.

                                                  6
Baselga’s conflicts of interest (TAC ¶¶ 22, 137), and on October 18, 2018, the New England

Journal of Medicine corrected its publication to disclose Dr. Baselga’s conflicts (id. ¶ 142). But

Defendant Roche’s stock price barely moved—and even increased—after these revelations. 2




Share Information; accord Roche Holding Ltd ADR Historical Stock Prices, ECF No. 58-11.

Because Defendant Roche’s stock price did not decline significantly after either event that could

qualify as a disclosure, Plaintiff has failed to plead materiality and loss causation and therefore

fails to state a claim under Section 10(b). 3

                                           CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Dismiss is granted. An appropriate

order will follow.

Date: 6/17/19                                          /s/ Anne E. Thompson
                                                      ANNE E. THOMPSON, U.S.D.J.
2
  Although the stock price eventually fell a few days after the New England Journal of Medicine
correction was issued, materiality is determined by “the period immediately following
disclosure.” In re Merck, 432 F.3d at 269 (quoting Oran, 226 F.3d at 282).
3
  Because the Third Amended Complaint fails to state a claim under Section 10(b), it also fails to
state a claim under Sections 20(a) and 20A. See Rahman v. Kid Brands, Inc., 736 F.3d 237, 247
(3d Cir. 2013) (quoting Avaya, 564 F.3d at 252 (3d Cir. 2009)); Pfizer, 754 F.3d at 175 (citing In
re Advanta Corp. Sec. Litig., 180 F.3d 525, 541 (3d Cir. 1999)).
                                                 7
